DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
With respect to claim 1, the recitation of “PN” on line 22 has been deleted.

Reasons for Amendment 
	The above recitation has been deleted to be consistent with the deletion of “PN” on lines 6, 19 and 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-2, 4-11 and 21, there is no cited art that discloses, a first transistor, a second transistor, a third transistor, a fourth transistor, a two-terminal passive network, a first bias voltage and a second bias voltage connected and operative 
at a target frequency, an impedance of the two-terminal passive network is such that a voltage swing at the first terminal of the fourth transistor is substantially equal to half of a voltage swing at an output of the current mirror arrangement”. 
There is no cited art that discloses a circuit constructed such that a first (e.g., gate/base) terminal of the fourth transistor being non-grounded and setting the an impedance of the two-terminal passive network such that the swing voltage at the first terminal of the fourth transistor is substantially equal to have the voltage swing at the output of the current mirror at target frequency.  No cited discloses both the impedance being set as claimed and the first terminal of the fourth transistor not being coupled to ground by a capacitor.  There is no seen motivation to connect and operate the cited art as claimed.
With respect to claims 12-15, the above claims are allowed for similar reasons as claim 1.
With respect to claims 16-18 and 22-23, there is no cited art that discloses a current mirror comprising a first transistor and a second transistor, a third transistor, a first bias voltage, a fourth transistor, a two-terminal component and a second bias voltage wherein the above elements are connected and operative as recited in claim 16 and wherein “the first bias voltage and the second bias voltage are such that a quiescent voltage between a terminal of the third transistor that is coupled to the first bias voltage at the output of the third transistor is substantially equal to a quiescent 
There is no cited art that discloses setting bias voltages to set the quiescent voltages at the above levels/relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849